DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
In independent claim 7, there is lack of antecedent basis for “the base”.  
In independent claim 7, there is lack of antecedent basis for “the metering element”.  
In claim 11, there is lack of antecedent basis for “the mixing surface”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck (US 1,321,358).  Regarding claim 7, Beck discloses a mixing nozzle comprising an additive passage (1), an interface (for example 11), the additive passage defining a substantially straight (see Fig. 1) flow path from the interface to an exit end of the mixing nozzle, a base passage (7) extending through the mixing nozzle adjacent the additive passage, a metering surface (2) proximate the end of the mixing nozzle; and an actuator (4).   Regarding claim 11, a conical surface is disclosed (see Fig. 1).  Regarding claim 12, a converging section between the interface and the mixing nozzle end is disclosed (see Fig. 1). 
Claims 1-3, 6-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gangwisch (US 3,200,995). Regarding claim 1, Gangwisch discloses a cartridge comprising a base (46), and a reservoir assembly including a reservoir (12) containing a supply of additive; a mixing nozzle including an additive passage (31) and an interface(27 or a lower portion thereof), the additive passage defining a substantially straight (see Fig. 1) flow path from the interface to an exit end of the mixing nozzle, a base passage (32) extending through the mixing nozzle adjacent the additive passage, a metering element (41) cooperating with the mixing nozzle; and an actuator (the vertical ribs of 14 as seen in Fig. 2). Regarding claim 2, the reservoir is a flexible, collapsible reservoir (see col. 2, lines 44-46).  Regarding claim 3, the mixing nozzle includes a snap fitting (see Fig. 3).  Regarding claim 6, the mixing nozzle comprises a conical surface proximate the mixing nozzle end (see Fig. 2).  Regarding claim 7, Gangwisch discloses a mixing nozzle comprising an additive passage (31), an interface (27 or a lower portion thereof), the additive passage defining a substantially straight (see Fig. 1) flow path from the interface to an exit end of the mixing nozzle, a base passage (32) extending through the mixing nozzle adjacent the additive passage, a metering surface (42) proximate the end of the mixing nozzle; and an actuator (14 or a portion thereof). Regarding claim 8, the interface includes a snap fitting (see Fig. 3).    Regarding claim 11, a conical surface is disclosed (see Fig. 2).  Regarding claim 12, a converging section between the interface and the mixing nozzle end is disclosed (see Fig. 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Beck (US 1,321,358).  The cartridge of Beck was discussed above.  Duplicating the base passage is not disclosed.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) concerning the obviousness of duplicating parts.    See the drawing concerning a shoulder.  
Claims 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gangwisch (US 3,200,995).  The cartridge of Gangswisch was discussed above.  Duplicating the base passage is not disclosed.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) concerning the obviousness of duplicating parts.  See the drawing concerning a shoulder.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gangwisch (US 3,200,995) in view of Dumont (US 6,209,757).  The cartridge of Gangswisch was discussed above.  An annular flexible seal forming a one way seal is not disclosed.  Dumont teaches an annular flexible seal forming a one way seal (see col. 4, lines 50-65).  It would have been obvious to one of ordinary skill in the art to have provided the cartridge of Gangswisch with an annular flexible seal forming a one way seal as taught by Dumont to prevent back contamination of the source fluids.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,888,826 alone or in view of Gangwisch (US 3,200,995).  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of the instant claims are disclosed or suggested by the issued claims, except the “substantially straight” recitation concerning the additive flow path.  It would have been obvious to have made the path straight, because the shortest path is a straight line.  Alternatively, Gangwisch, whose teaching were discussed above, is relied upon for the teaching of a straight additive path.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774